Citation Nr: 0713719	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date than April 16, 2001, 
for a grant of service connection for a right hip 
arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adjudication by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  


FINDINGS OF FACT

1.  In his original application for benefits filed in January 
1973, the veteran's claim was solely for service connection 
for a right knee disability.   

2.  A claim for service connection for a right hip disability 
was not received prior to April 16, 2001.  


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
a right hip arthroplasty prior to April 16, 2001, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, in a June 2001 letter, the RO provided the 
veteran with notice as to the evidence required to warrant 
entitlement to service connection for a right hip disability.  
While this letter did not specifically inform the veteran of 
the evidence necessary to warrant entitlement to an earlier 
effective date for the grant of service connection for a 
right hip arthroplasty granted by the Board in a July 2004 
decision, the Board finds that the veteran has not been 
prejudiced.  VA is not required to provide notice of the 
information and evidence necessary to substantiate claims in 
the case of "downstream" issues, i.e., issues related to the 
claim but arising after the beginning of the claims process, 
if appropriate notice was furnished prior to the initial 
decision.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  
Moreover, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated - it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006); see also Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).  
The veteran was ultimately provided with notice as to the 
information and evidence necessary to warrant entitlement to 
an earlier effective date by letter dated in March 2006.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 337 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis
  
The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Additionally, the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefore is received 
within on year from such date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2005).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992). 

As indicated, service connection for a right hip arthroplasty 
was granted by a July 2004 Board decision.  This grant was 
implemented by a July 2004 rating decision, which assigned an 
effective date of April 16, 2001, for the grant of service 
connection based on a Report of Contact on that date 
reflecting a phone call from the veteran in which he 
requested service connection for a right hip disability.  

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
are clear that an award of service connection "shall" not 
be earlier than the date of receipt of application therefor.  
Here, the claim received on April 16, 2001, was the earliest 
dated submission by the veteran evidencing an attempt to 
apply for this benefit, and there are no documents that can 
be construed as a claim prior to April 16, 2001.  See 
38 C.F.R. §§ 3.1, 3.155.  

While the veteran testified before the Board that it was his 
"intent" to file a claim for service connection for a right 
hip disability shortly after separation from service in 1973, 
or that VA should have been aware of such an intent given 
their knowledge of the condition of his right hip, in his 
original application for benefits filed in January 1973, the 
veteran's claim was clearly limited to an assertion that 
service connection was warranted for a right knee disability.  
Moreover, even assuming the April 1973 rating decision should 
have explicitly addressed service connection for a hip 
disorder, this "claim" was nevertheless deemed denied at 
that time.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006) (holding that if the record shows the existence of 
an unadjudicated claim, raised along with an adjudicated 
claim, and the RO's decision acts on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.)  
If a timely appeal is not filed, the veteran's only recourse 
is to file a claim for clear and unmistakable error in that 
decision.  Id.; Andrews v. Nicholson, 421 F.3d 1278 (Fed. 
Cir. 2005).  

Accordingly, the date of receipt of the veteran's claim, 
April 16, 2001, is the appropriate effective date for service 
connection under the provisions of 38 U.S.C.A. § 5110.  See 
also 38 C.F.R. § 3.400.  


ORDER

An effective date prior to April 16, 2001, for a grant of 
service connection for a right hip arthroplasty is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


